Order of business
The final version of the draft agenda for this part-session as drawn up by the Conference of Presidents at its meeting of Thursday, 29 January 2009, pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
Monday: Mrs Roure has withdrawn her request for a brief presentation of her report on minimum standards for the reception of asylum seekers and refugees in the Member States. The report will therefore be put to the vote on Thursday.
Thursday: The Union for Europe of the Nations Group has requested that the item on the situation in the Philippines be replaced with an item entitled 'Refusal of the extradition from Brazil of Cesare Battisti'.
on behalf of the UEN Group. - (IT) Mr President, having consulted many of my fellow Members, I would ask you for an amendment to the agenda just as you have said. Specifically, I would ask if the Battisti affair can be included as an urgent matter.
As a matter of fact, a few days ago, the Brazilian Government decided to refuse to extradite the terrorist Cesare Battisti, who had been sentenced to life imprisonment for committing four murders, and granted this killer the status of political refugee. This decision, as well as being an affront to the institutions and to Italian justice, is an insult to the memory of the victims and to their families, and has outraged public opinion.
That is the reason for this request that, among other things, I believe should be heard, and because the request initially came from the highest public officials in Italy, starting with the President of the Republic, Mr Napolitano. That is therefore the reason for the request.